EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a call to Keith Miller on December 16, 2021.
The application has been amended as follows:
Claims 2-3 and 11-12 have been cancelled. 
Claim 1, lines 9-11, “wherein the animal presence sensor is configured to detect an animal on the piece of furniture when a part of the piece of furniture presses against the housing when the animal is physically positioned on the piece of furniture” has been replaced with --wherein the animal presence sensor is an accelerometer or pressure sensor configured to detect an animal on the piece of furniture when the piece of furniture moves against or changes a pressure against the housing--.
Claim 1, line 12, “an animal” has been replaced with --the animal--.
Claim 10, lines 10-12, “wherein the animal presence sensor is configured to detect an animal on the piece of furniture when a part of the piece of furniture presses against the housing when the animal is physically positioned on the piece of furniture” has been replaced with --wherein the animal presence sensor is an accelerometer or pressure sensor configured to detect an animal on the piece of furniture when the piece of furniture moves against or changes a pressure against the housing--.
Claim 10, line 13, “an animal” has been replaced with --the animal--.

Reasons for Allowance
Claims 1, 4-10, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a furniture animal deterrent system, as detailed by the claims. Specifically, the prior art fails to disclose wherein the animal presence sensor is an accelerometer or pressure sensor configured to detect an animal on the piece of furniture when the piece of furniture moves against or changes a pressure against the housing, in light of the scope of claim 1. The prior art also fails to disclose similar limitations, as those stated above, that are recited in independent claim 10. 
In regard to the claims, the prior art of record, Beck (U.S. Pat. 9295230) teaches a furniture animal deterrent system comprising: a housing (Fig. 1, housing of device 2) configured to be placed on a piece of furniture (Fig. 1, where the device can be placed on a piece of furniture); a controller (Fig. 8, circuit 29 acts as a controller), an animal presence sensor (Column 6, lines 25-29, where the device can include an animal presence sensor 100), and a non-wearable vibration device (Column 3, lines 39-49, where vibrations are generated by electrodes 4/6 within the non-wearable housing) located within the housing (Figs. 4A-4E and Column 6, lines 25-29, where the controller, animal presence sensor, and vibration device are located within the housing); and a multi-positional switch (Column 3, lines 19-23, where there is switch 8) disposed on an outside surface of the housing (Fig. 1) and configured to move between an off position, a first position, and a second position (Column 3, lines 19-23, where switch 8 controls the power and increases/decreases the vibration by moving between an off position, a first s wherein the animal presence sensor is configured to detect an animal touching an independent surface (Fig. 12 and Column 6, lines 22-36, where a motion detector is configured to detect an animal touching an independent surface) when the independent surface presses against the housing when the animal is physically positioned on the independent surface (Fig. 12, where the independent surface is at least pressing against the housing when the animal is physically positioned on the independent surface); wherein, in response to an animal presence sensor detecting an animal physically positioned on the independent surface upon which the housing is placed, the non-wearable vibration device is engaged to cause the independent surface to vibrate (Fig. 12 and Column 6, lines 22-36, where a motion detector activates the device and signals the device to produce a vibration which deters the animal from approaching/leaving the independent surface and at least causes the independent surface to vibrate), wherein the first position of the multi-positional switch correlates to a first vibration level and the second position of the multi-positional switch correlate to a second vibration level that is higher than the first vibration level (Column 3, lines 19-23, where switch 8 controls the power and increases/decreases the vibration generated by the device and where the second vibration level is the higher of the two vibration levels); wherein, in response to the animal presence sensor detecting the animal no longer has a physical connection to the independent surface, the non-wearable vibration device is disengaged and no longer emits the vibration that causes the 
The further prior art of record, Seppala (U.S. Pub. 20190124887), teaches wherein, in response to the animal presence sensor detecting the animal no longer has a physical connection to the non-wearable vibration device, the non-wearable vibration device is disengaged and no longer emits the vibration that deters the animal and at least causes the independent surface it is placed upon to vibrate (Paragraphs [0020] and [0042], where the vibration deterrent signal (negative enforcement means) is applied when an animal comes into physical contact with the device, therefore removing the physical connection between the animal and the device would cause the device to stop the vibration deterrent signal and at least stop the vibration of the independent surface upon which the device is placed). However, Seppala fails to teach or suggest the animal presence sensor is an accelerometer or pressure sensor configured to detect an animal on the piece of furniture when the piece of furniture moves against or changes a pressure against the housing. Beck as modified by Seppala fail to cure all of the deficiencies of Beck noted above.
The further prior art of record, Falbaum (U.S. Pat. Pub. No. 20190069518A1), teaches a pet system including an animal presence sensor (Paragraph [0013]) that comprises an 
In conclusion, the prior art of record fails to teach or suggest the animal presence sensor is an accelerometer or pressure sensor configured to detect an animal on the piece of furniture when the piece of furniture moves against or changes a pressure against the housing. Falbaum discloses an animal presence sensor that uses an accelerometer or pressure sensor, but it does not disclose the activation of a vibratory deterrent based on the movement or pressure change caused by an object (that is not the animal itself) touching the housing of the device (the piece of furniture causes the housing to move or change in pressure). Within the scope of the applicant’s claims, a furniture animal deterrent system which has an animal presence sensor that is an accelerometer or pressure sensor configured to detect an animal on the piece of furniture when the piece of furniture moves against or changes a pressure against the housing would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Therefore, it would be undue hindsight reconstruction and rebuilding of the applicant’s invention to modify Beck, Seppala, or Falbaum to have the aforementioned limitations, since there is no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant's disclosure as it pertains to the current state of the art of animal deterrents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 
/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619